DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “13” has been used to designate both first refrigerating chamber door and the second refrigerating chamber door in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
The first light emitting part 150-1
The second light emitting part 150-2
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 11, 13-14, and 18 are objected to because of the following informalities:
Regarding claim 11, the phrase “identifying whether of the object is detected outside the second distance” will be interpreted as --identifying whether the object is detected outside the second distance--.         
Regarding claim 18, the phrase “a method of a refrigerator” will be interpreted as --a controlling method of a refrigerator-- as it is presumed to be a typographical error.   
Claims 13 and 14 are disclosed as dependents of claim 9 which is presumed to be a typographical error. For examination purposes, claims 13 and 14 will be considered to be dependents of claim 10.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“door opening device” in claims 1, 9-10, and 18
“light emitting part” in claims 4-5, and 13-14
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“door opening device” may include a lever, a clutch, and a plurality of gears as described in paragraph [0050] of the application’s specification. 
“light emitting part” may include a light emitting diode (LED) as described in paragraph [0055] of the application’s specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8 and 17, the claims recite “a second door arranged in the lower part of the first door” which renders the claims indefinite because it is unclear how the second door can be arranged in the lower part of the first door. The specification and figures fail to illustrate this type of arrangement. For examination purposes, the phrase “a second door arranged in the lower part of the first door” will be interpreted as --a second door arranged below the first door--.          
Claims 8 and 17 recite the limitations “the lower part of the first door” in line 2, “the upper part of the second door” in line 4, and “the lower part of the second door” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 9, the claim recites “wherein the at least on processor is configured to …based on acquiring a voice command of a user for opening the door” which renders the claim indefinite because as stated, it is unclear how the processor acquires a voice command of a user without the presence of an input device such as a microphone. More clarity is requested.
Regarding claims 18, the claim recites “the method comprising: based on acquiring a voice command of a user for opening the door” which renders the claim indefinite because as stated, it is unclear how the processor acquires a voice command of a user without the presence of an input device such as a microphone. More clarity is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-7, 10, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR20170082009A, herein after referred to as Kim).
Regarding claim 1, Kim teaches a refrigerator (refrigerator 1 Fig. 1) comprising: a main body (main body 10 Fig. 1) including a door (first refrigerating compartment door 20 Fig. 1); a door opening device (door opening and closing part 60 Fig. 1) including a motor (opening and closing drive unit 70 in paragraph [0093] and Fig. 3), and for opening the door using the motor (paragraph [0093]); a proximity sensor (upper and lower sensing sensors 50 and 40 Fig. 1); and at least one processor (control unit 80 Fig. 3), wherein the at least one processor is configured to: detect whether an object exists within a first distance (paragraph [0181] where the user is understood to be the object and the first distance is understood to be the distance it takes for sensor 50 to detect the user) from a predetermined area (it is understood to be the location of sensor 50 see Fig. 2) of the refrigerator, identify whether the object is detected during a threshold time range (paragraph [0180]), based on the object being detected during the threshold time range, identify whether the object is detected outside a second distance (paragraphs [0191] to [0196] where the second distance is understood to be a distance greater than the predetermined distance) from the predetermined area, and based on the object being detected outside the second distance, control the motor to open the door (paragraphs [0108] and [0178]).
Regarding claim 2, Kim teaches wherein the at least one processor is further configured to: identify whether the object is detected outside the second distance within a predetermined time (paragraphs [0180] and [0181]) from the time point when the object is not detected within the first distance any longer after being detected within the first distance (paragraph [0181]), and based on the object being detected outside the second distance within the predetermined time (paragraphs [0194] to [0196]), control the motor to open the door (paragraph [0178]).
Regarding claim 6, Kim teaches wherein the at least one processor is configured to: when the object is detected outside the second distance, based on detecting that the object is located within a threshold distance from the predetermined area, not open the door (paragraphs [0080] and [0108] where the predetermined distance is understood to be the threshold distance).
Regarding claim 7, Kim teaches wherein the proximity sensor comprises: a first sensor (sensing sensor 40 Fig. 1) configured to detect whether the object exists within the first distance (paragraph [0130] where the first distance is understood to be the distance required for the sensor to detect the change in impedance) and whether the object is located outside the second distance from the predetermined area (paragraph [0108] where the second distance is understood to be a distance greater than the predetermined distance); and a second sensor (upper sensing sensor 50 Fig. 1) configured to detect whether the object exists within a threshold distance (paragraphs [0192] to [0195] where the threshold distance is understood to be the predetermined distance).
Regarding claim 10, Kim teaches a controlling method of a refrigerator (paragraph [0013]) comprising a main body (main body 10 Fig. 1) including a door (first refrigerating compartment door 20 Fig. 1), a door opening device (door opening and closing part 60 Fig. 1) including a motor (opening and closing drive unit 70 in paragraph [0093] and Fig. 3), and for opening the door using the motor (paragraph [0093]), a proximity sensor (upper and lower sensing sensors 50 and 40 Fig. 1), and at least one processor (control unit 80 Fig. 3), the method comprising: detecting whether an object exists within a first distance (paragraph [0181] where the user is understood to be the object and the first distance is understood to be the distance it takes for sensor 50 to detect the user) from a predetermined area (it is understood to be the location of sensor 50 see Fig. 2) of the refrigerator, identifying whether the object is detected during a threshold time range (paragraph [0180]), based on the object being detected during the threshold time range, identifying whether the object is detected outside a second distance (paragraphs [0191] to [0196] where the second distance is understood to be a distance greater than the predetermined distance) from the predetermined area, and based on the object being detected outside the second distance, controlling the motor to open the door (paragraphs [0108] and [0178]).
Regarding claim 11, Kim teaches wherein the identifying of whether the object is detected outside the second distance comprises: identifying whether the object is detected outside the second distance within a predetermined time (paragraph [0181]) from the time point when the object is not detected within the first distance any longer after being detected within the first distance (paragraph [0181]), and wherein the controlling of the motor comprises: based on the object being detected outside the second distance within the predetermined time (paragraphs [0194] to [0196]), controlling the motor to open the door (paragraph [0178]).
Regarding claim 15, Kim teaches further comprising: when the object is detected outside the second distance, based on detecting that the object is located within a threshold distance from the predetermined area, not opening the door (paragraphs [0080] and [0108] where the predetermined distance is understood to be the threshold distance).
Regarding claim 16, Kim teaches wherein the proximity sensor comprises: a first sensor (sensing sensor 40 Fig. 1) configured to detect whether the object exists within the first distance (paragraph [0130] where the first distance is understood to be the distance required for the sensor to detect the change in impedance) and whether the object is located outside the second distance from the predetermined area (paragraph [0108] where the second distance is understood to be a distance greater than the predetermined distance); and a second sensor (upper sensing sensor 50 Fig. 1) configured to detect whether the object exists within a threshold distance (paragraphs [0192] to [0195] where the threshold distance is understood to be the predetermined distance) from the predetermined area.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 8, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claims 3 and 12, Kim teaches the invention as described above but fails to explicitly teach wherein the predetermined area includes an upper area of a lower door of the refrigerator.
However, Applicant has not disclosed that having the predetermined area to include an upper area of a lower door of the refrigerator does anything more than produce the predictable result of allowing the refrigerator to detect the presence of a user/object. Since it has been held that mere rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. C, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the location of the proximity sensor of Kim and meet the claimed limitations in order to provide the predictable results of allowing the refrigerator to detect the presence of a user/object.
Regarding claims 8 and 17, Kim teaches wherein the door comprises a first door (first refrigerator compartment door Fig. 1) and a second door (freezing compartment door 23 Fig. 1) arranged below the first door (Fig. 1).
Kim teaches the invention as described above but fails to explicitly teach “wherein the first sensor is arranged in an upper part of the second door, and wherein the second sensor is arranged in a lower part of the second door”.
However, Applicant has not disclosed that having the first sensor is arranged in an upper part of the second door, and wherein the second sensor is arranged in a lower part of the second door does anything more than produce the predictable result of allowing the refrigerator to detect an approaching object/user. Since it has been held that mere rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. C, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the locations of the first and second sensors of Kim and meet the claimed limitations in order to provide the predictable results of allowing the refrigerator to detect an approaching object/user.
Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ocak et. al (WO2016107686A1, herein after referred to as Ocak).
Regarding claim 4, Kim teaches the invention as described above but fails to explicitly teach further comprising: a light emitting part, wherein the at least one processor is configured to: based on the object being detected during the threshold time range, control the light emitting part to operate in a first light emitting mode, and based on the object being detected outside the second distance, control the light emitting part to operate in a second light emitting mode different from the first light emitting mode.
However, Ocak teaches further comprising: a light emitting part (illumination means 5 Fig. 2), wherein the at least one processor (control unit 7 Fig. 2 which corresponds to the disclosed processor of Kim) is configured to: based on the object being detected (user being detected in paragraph [0022]) during the threshold time range (predetermined time period in paragraph [0022]), control the light emitting part to operate in a first light emitting mode (changing the luminosity of the illumination means based on the change in distance see paragraph [0022]), and based on the object being detected outside the second distance (change in distance see paragraph [0022]), control the light emitting part to operate in a second light emitting mode (changing the luminosity of the illumination means based on the change in distance see paragraph [0022]) different from the first light emitting mode (it is understood that the light emitting modes are different since the luminosity of the illumination means changes according to the sensed distance) to prevent the illumination means from being operated unnecessarily (see paragraph [0004]) .
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of Kim to include “further comprising: a light emitting part, wherein the at least one processor is configured to: based on the object being detected during the threshold time range, control the light emitting part to operate in a first light emitting mode, and based on the object being detected outside the second distance, control the light emitting part to operate in a second light emitting mode different from the first light emitting mode” in view of the teachings of Ocak to prevent the illumination means from being operated unnecessarily .
Furthermore, it is understood, claim 4 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 5, the combined teachings teach wherein the at least one processor is configured to: based on the object not being detected (user being detected in paragraph [0022] of Ocak) during the threshold time range (predetermined time period in paragraph [0022] of Ocak) within the first distance (change in distance see paragraph [0022] of Ocak), control the light emitting part to operate in a third light emitting mode (changing the luminosity of the illumination means based on the change in distance see paragraph [0022] of Ocak).
Furthermore, it is understood, claim 5 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 13, Kim teaches the invention as described above but fails to explicitly teach wherein the refrigerator further comprises a light emitting part, and wherein the method further comprises: based on the object being detected during the threshold time range, controlling the light emitting part to operate in a first light emitting mode, and based on the object being detected outside the second distance, controlling the light emitting part to operate in a second light emitting mode different from the first light emitting mode.
However, Ocak teaches wherein the refrigerator further comprising: a light emitting part (illumination means 5 Fig. 2), and wherein the method further comprises: based on the object being detected (user being detected in paragraph [0022]) during the threshold time range (predetermined time period in paragraph [0022]), controlling the light emitting part to operate in a first light emitting mode (changing the luminosity of the illumination means based on the change in distance see paragraph [0022]), and based on the object being detected outside the second distance (change in distance see paragraph [0022]), controlling the light emitting part to operate in a second light emitting mode (changing the luminosity of the illumination means based on the change in distance see paragraph [0022]) different from the first light emitting mode (it is understood that the light emitting modes are different since the luminosity of the illumination means changes according to the sensed distance) to prevent the illumination means from being operated unnecessarily (see paragraph [0004]).
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the method of Kim to include “wherein the refrigerator further comprises a light emitting part, and wherein the method further comprises: based on the object being detected during the threshold time range, controlling the light emitting part to operate in a first light emitting mode, and based on the object being detected outside the second distance, controlling the light emitting part to operate in a second light emitting mode different from the first light emitting mode” in view of the teachings of Ocak to prevent the illumination means from being operated unnecessarily .
Furthermore, it is understood, claim 13 includes an intended use recitation, for example “…to operate...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 14, the combined teachings teach wherein the at least one processor is configured to: based on the object not being detected (user being detected in paragraph [0022] of Ocak) during the threshold time range (predetermined time period in paragraph [0022] of Ocak) within the first distance (change in distance see paragraph [0022] of Ocak), controlling the light emitting part to operate in a third light emitting mode (changing the luminosity of the illumination means based on the change in distance see paragraph [0022] of Ocak) .
Furthermore, it is understood, claim 14 includes an intended use recitation, for example “…to operate...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim et al. (US20200003482A1, herein after referred to as Kim’82).
Regarding claim 9, Kim teaches a refrigerator (refrigerator 1 Fig. 1) comprising: a main body (main body 10 Fig. 1) including a door (first refrigerating compartment door 20 Fig. 1); a door opening device (door opening and closing part 60 Fig. 1) including a motor (opening and closing drive unit 70 in paragraph [0093] and Fig. 3), and for opening the door using the motor (paragraph [0093]); a proximity sensor (upper and lower sensing sensors 50 and 40 Fig. 1); and at least one processor (control unit 80 Fig. 3), wherein the at least one processor is configured to: identify whether the user exists within a predetermined distance range (paragraph [0181] where the first distance is understood to be the distance it takes for sensor 50 to detect the user) from a predetermined area (it is understood to be the location of sensor 50 see Fig. 2) by using the proximity sensor, based on identifying that the user exists within the predetermined distance range, control the motor to open the door (paragraph [0196]), and identifying that the user does not exist within the predetermined distance range (paragraphs [0195] and [0196]).
Kim teaches the invention as described above but fails to explicitly teach a speaker for providing a voice guide; wherein the at least one processor is configured to: acquiring a voice command of a user for opening the door, control the speaker to output a guide message for guiding the user.
However, Kim’82 teaches a speaker (audio output unit 162 Fig. 3 and paragraph [0114]) for providing a voice guide (paragraph [0114]); wherein the at least one processor (controller 180 Fig. 3 which corresponds to the processor of Kim) is configured to: acquiring a voice command (paragraph [0090]) of a user (paragraph [0090]) for opening the door (paragraph [0090]), control the speaker to output a guide message for guiding the user (paragraph [0114]) allowing for the use of sound notifications.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of Kim to include “a speaker for providing a voice guide; wherein the at least one processor is configured to: acquiring a voice command of a user for opening the door, control the speaker to output a guide message for guiding the user” in view of the teachings of Kim’82 to allow for the use of sound notifications.
Furthermore, it is understood, claim 9 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 18, Kim teaches a controlling method of a refrigerator (paragraph [0013]) comprising: a main body (main body 10 Fig. 1) including a door (first refrigerating compartment door 20 Fig. 1); a door opening device (door opening and closing part 60 Fig. 1) including a motor (opening and closing drive unit 70 in paragraph [0093] and Fig. 3), and for opening the door using the motor (paragraph [0093]); a proximity sensor (upper and lower sensing sensors 50 and 40 Fig. 1); and at least one processor (control unit 80 Fig. 3), the method comprising: identifying whether the user exists within a predetermined distance range (paragraph [0181] the first distance is understood to be the distance it takes for sensor 50 to detect the user) from a predetermined area (it is understood to be the location of sensor 50 see Fig. 2) by using the proximity sensor, based on identifying that the user exists within the predetermined distance range, controlling the motor to open the door (paragraph [0196]), and identifying that the user does not exist within the predetermined distance range (paragraphs [0195] and [0196]).
Kim teaches the invention as described above but fails to explicitly teach a speaker for providing a voice guide; the method comprising: acquiring a voice command of a user for opening the door, controlling the speaker to output a guide message for guiding the user.
However, Kim’82 teaches a speaker (audio output unit 162 Fig. 3 and paragraph [0114]) for providing a voice guide (paragraph [0114]); the method comprising: acquiring a voice command (paragraph [0090]) of a user (paragraph [0090]) for opening the door (paragraph [0090]), controlling the speaker to output a guide message for guiding the user (paragraph [0114]) allowing for the use of sound notification.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the method of Kim to include “a speaker for providing a voice guide; the method comprising: acquiring a voice command of a user for opening the door, controlling the speaker to output a guide message for guiding the user” in view of the teachings of Kim’82 to allow for the use of sound notification.
Furthermore, it is understood, claim 18 includes an intended use recitation, for example “…controlling...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763